Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31, “by sliding the linear extensions…until a predefined insertion point” is grammatically confusing and incomplete.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,358,331 in view of Shah et al PGPUBS Document US 2009/0012450 and Raymond patent 3,703,959. The instant claims and claims of patent ‘331 commonly recite the providing of a dialysis machine comprising internal frame coupling 1st plurality of electrical contacts, power supply and support element coupled to the frame, with dialysate reservoir unit comprising 1st outer housing having 2nd plurality of electrical contacts. 2nd inner housing within and heating element electrically communicating with 2nd electrical contacts and positioned in an st and 2nd housings, and also inserting or positioning the reservoir unit such that the 1st and 2nd plurality of electrical contacts couple to and electrically communicate with each other.
The instant claims differ from the claims of ‘931 by requiring the method steps of removing the reservoir unit and filling the unit with fluid. However, Raymond teaches that detaching, refilling and replacing and refastening of dialysate reservoirs from dialysis systems is known (column 1, lines 9-25). Shah teaches to reuse dialysate-holding reservoirs, and associated heater units and other components including sterilizing the reservoirs and components (paragraphs [0013, 0014, 0040-0041, 0048-0049]. Thus, it would have been obvious to one of ordinary skill in the art of operating kidney replacement dialysis systems to have operated the provided method defined by the claims of patent ‘331, including the method steps of removing the reservoir unit and filling the unit with fluid, as taught by Raymond and Shah, in order to conduct repeated dialysis sessions more economically with less need for procuring and transporting replacement dialysate reservoirs.   
		ALLOWABLE SUBJECT MATTER
Claims 18-30 and 33-37 would be allowable if rewritten or amended to overcome the rejection under Obvious Double Patenting, set forth in this Office action. Each of independent claims 17 and 28, and claims dependent therefrom would distinguish over the closest prior art encompassing Raymond and Shah as discussed above concerning detaching, refilling, sterilizing and replacing and refastening of dialysate reservoirs and associated heater units to and from dialysis systems being known, in combination with Kamen et al patent 8,491,184 and Aid patent 4,731,072 which cumulatively teach nd or inner and housings with a heater unit there-between having electrical contacts.
 The instant claims 17 and 28 would distinguish in view of recitations of a support member or element coupled to an internal frame of such dialysis machine, such that positioning the reservoir unit on the support member, or installing the reservoir unit into the dialysis machine, automatically couples a 1st set of electrical contacts coupled to the internal frame to a 2nd set of electrical contacts on an external surface of the 1st or outer housing.
Claims 31 and 32 would be allowable if rewritten to overcome the rejections under Obvious Double Patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. These claims would distinguish in view of their dependence on independent claim 28 which distinguishes over the prior art.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/06/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778